
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.34


SIXTH AMENDMENT TO
THE ALLIANCE DATA SYSTEMS 401(K) AND RETIREMENT SAVINGS PLAN
(amended and restated as of January 1, 2001)


        ADS Alliance Data Systems, Inc. hereby adopts this Amendment No. 6 to
the Alliance Data Systems 401(k) and Retirement Savings Plan (the "Plan"),
effective as of January 1, 2004, except as otherwise provided.

1.Article 1 of the Plan shall be amended by deleting each reference to "Employer
Matching Contributions" in the following defined terms: "Contribution
Percentage" and "Excess Aggregate Contributions," but only with respect to
Participants who have completed a Year of Eligibility Service.

2.Article 1 of the Plan shall be further amended by adding the following new
defined term in alphabetical order and re-numbering the existing defined terms
accordingly:

Senior Associate. A Participant who has completed either 180 days of
uninterrupted service with an Employer or a Year of Eligibility Service,
whichever first occurs, as of an Entry Date.

3.Section 2.2 of the Plan shall be revised to read as follows:

2.2 Participation Requirement(s)

Subject to Section 2.3, an Employee who has attained age 21 may become a
Participant on any Entry Date that coincides with or follows his or her
Employment Commencement Date, provided, however, that any Employee who is
classified as a "seasonal" or "on-call" Employee on the Employer's payroll
system must complete a Year of Eligibility Service and attain age 21 to become a
Participant.

4.Section 2.3(A) shall be amended by revising its first 11 words to read as
follows:

(A) He performs services for an Employer solely as a "Leased Employee," is
employed on a temporary basis,

5.Section 2.4 of the Plan shall be amended, effective November 3, 2003, by
placing a period after the first reference to Benefits Administration Committee
therein and deleting the remainder of the sentence.

6.Section 3.1 shall be amended first by replacing the 50% of Compensation limit
on Deposits provided for therein with a 100% of Compensation limit and, second,
by eliminating the automatic enrollment provision, effective November 3, 2003.

7.Section 3.3 shall be amended by substituting the phrase "as soon as
practicable" for the final 25 word phrase therein, which begins as follows: "on
the first".

8.Section 3.6 of the Plan shall be amended in its entirety to read as follows:

3.6 Deferral Percentage Limitation

Subject to the special rules of Section 3.7, and at such intervals as it shall
deem proper, the Benefits Administration Committee shall review the Deposit
election of each Participant who has not attained age 21 and completed a Year of
Eligibility Service in order to ensure that the Tax Deferred Deposits with
respect to such Participants satisfy one of the following tests:

(A)The Average Actual Deferral Percentage for such Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Average Actual
Deferral Percentage for such Participants who are Nonhighly Compensated
Employees for the Plan Year multiplied by 1.25; or

--------------------------------------------------------------------------------

(B)The Average Actual Deferral Percentage for such Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Average Actual
Deferral Percentage for such Participants who are Nonhighly Compensated
Employees for the Plan Year multiplied by 2, provided that the Average Actual
Deferral Percentage for such Participants who are Highly Compensated Employees
does not exceed the Average Actual Deferral Percentage for such Participants who
are Nonhighly Compensated Employees for the Plan Year by more than two
(2) percentage points.

(C)To the extent required by regulations or other Internal Revenue Service
rulings of general applicability, the Average Actual Deferral Percentage for
Participants who are Nonhighly Compensated Employees for the Plan Year shall be
adjusted, as required by such regulations or other rulings of general
applicability, to reflect a change in the group of eligible Employees under the
Plan on account of (i) establishment or amendment of a plan, (ii) plan merger,
consolidation or spin-off, (iii) a change in the way plans are aggregated or
separated for purposes of performing the tests described in (A) and (B) above or
(iv) any combination of the above.



9.Section 3.9(C) of the Plan shall be amended by substituting "and any
Discretionary Profit Sharing Contributions under Section 4.10" for "and any
Qualified Non-Elective Contributions under Section 4.13" therein.

10.Article 4 of the Plan shall be amended in its entirety to read as follows:

ARTICLE 4
EMPLOYER CONTRIBUTIONS

4.1. Employer Matching Contributions

(A)Each Employer shall contribute for its Senior Associates who have elected to
make Tax Deferred Deposits or Taxed Deposits, an Employer Matching Contribution.
The amount of the Employer Matching Contribution made pursuant to this
Section 4.1(A) shall be equal to the sum of (i) one hundred percent (100%) of
the Tax Deferred Deposit, Taxed Deposits, and any catch-up contributions under
Section 4.14 made by the Senior Associate up to three percent (3%) of
Compensation, and (ii) fifty percent (50%) of the Tax Deferred Deposit, Tax
Deposits, and catch-up contributions under Section 4.14 made by the Senior
Associate that exceed three percent (3%), up to a maximum of five percent (5%),
of Compensation. For this purpose, Compensation shall mean the Compensation used
to determine the contributions made by, or on behalf of, the Senior Associate
for the same pay period. If a Senior Associate makes Tax Deferred Deposits,
catch-up contributions, and/or Taxed Deposits in a pay period, Tax Deferred
Deposits shall be matched first, catch-up contributions next, and Taxed Deposits
last.

(B)All Employer Matching Contributions shall be made in cash and invested in
accordance with the provisions of Article 6 and shall be made in cash.

(C)Employer Matching Contributions shall be nonforfeitable when made and shall
be subject to the same distribution requirements as Tax Deferred Deposits,
except that such contributions may not be distributed as a hardship withdrawal.

(D)For purposes of this Section 4.1 the amount of the Employer Matching
Contribution to be allocated to a Participant shall be determined for each
separate pay period and shall be based solely on the Compensation, Tax Deferred
Deposits, catch-up contributions, and Taxed Deposits of the Participant in that
pay period. No Employer Matching Contributions shall be contributed for a
Participant pursuant to this

--------------------------------------------------------------------------------

Section 4.1 for any pay period in which the Participant did not make a Tax
Deferred Deposit, a catch-up contribution, or a Taxed Deposit.

4.2. Percentage Limitation on Taxed Deposits

At such intervals as it shall deem proper, the Benefits Administration Committee
shall review the Taxed Deposits and, in the case of a Participant who has not
completed a Year of Eligibility Service, the Employer Matching Contributions
made for Participants in order to ensure that such contributions satisfy one of
the following tests:

(A)The Average Contribution Percentage for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Average
Contribution Percentage for Participants who are Nonhighly Compensated Employees
for the Plan Year multiplied by 1.25; or

(B)The Average Contribution Percentage for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Average
Contribution Percentage for Participants who are Nonhighly Compensated Employees
for the Plan Year multiplied by 2, provided that the Average Contribution
Percentage for Participants who are Highly Compensated Employees does not exceed
the Average Contribution Percentage for Participants who are Nonhighly
Compensated Employees for the Plan Year by more than two (2) percentage points.

(C)To the extent required by regulations or other Internal Revenue Service
rulings of general applicability, the Average Contribution Percentage for
Participants who are Nonhighly Compensated Employees for the Plan Year shall be
adjusted, as required by such regulations or other rulings of general
applicability, to reflect a change in the group of eligible Employees under the
Plan on account of (i) establishment or amendment of a plan, (ii) plan merger,
consolidation or spin-off, (iii) a change in the way plans are aggregated or
separated for purposes of performing the tests described in (A) and (B) above or
(iv) any combination of the above.

4.3 Special Rules for Contribution Percentage Limit Testing

(A)The Plan may be disaggregated into two or more plans or the Plan may be
aggregated with one or more other plans, to the extent permitted by Sections
401(m), 401(a)(4) and 410(b) of the Code and the regulations thereunder.

(B)Excess Annual Additions distributed to Participants in accordance with
Section 4.6 shall be disregarded in applying the tests of Section 4.2.

(C)The determination and treatment of the Contribution Percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.

4.4. Adjustments to Excess Aggregate Contributions

(A)Excess Aggregate Contributions, plus any gain and minus any loss allocable
thereto, shall be forfeited, if forfeitable, or if not forfeitable, shall be
distributed in cash to Highly Compensated Employees within two and one-half
months after the end of the Plan Year but in no instance later than the last day
of the Plan Year following the Plan Year for which the Excess Aggregate
Contributions were made.

(B)The Excess Aggregate Contributions shall be adjusted for gain or loss. The
gain or loss allocable to Excess Aggregate Contributions for the Plan Year shall
be determined by multiplying the gain or loss allocable to the Participant's
Taxed Deposits for the Plan Year by a fraction, the numerator of which is the
Excess Aggregate Contributions on behalf of the Participant for the Plan Year
and the denominator of which is the sum of (1) the Participant's Account
attributable to

--------------------------------------------------------------------------------

Taxed Deposits as of the beginning of the Plan Year plus (2) the Participant's
Taxed Deposits for the Plan Year.

Notwithstanding the foregoing, no gain or loss shall be allocated to Excess
Aggregate Contributions for the period between the end of the taxable year and
the date of the corrective distribution.

(C)Any distribution of Excess Aggregate Contributions for any Plan Year shall be
made to Highly Compensated Employees in accordance with Code
Section 401(m)(6)(C) and the rulings and regulations thereunder.

4.5. Retirement Contributions

(A)For the Plan Year beginning on January 1, 2003, each Employer shall make, on
behalf of its Employees who are Participants eligible to share hereunder and
subject to the otherwise applicable limitations of the Plan, a nondiscretionary
Retirement Contribution. The Retirement Contribution made on behalf of a
Participant who is eligible to share in the Retirement Contribution hereunder
shall be equal to the sum of such Participant's Allocable Points as of the last
day of the Plan Year multiplied by such Participant's Compensation for the Plan
Year and divided by one hundred. Allocable Points shall be determined in
accordance with Table A set forth below. To be eligible to share in the
Retirement Contribution provided by this Section 4.5(A), the Participant either
must not have Separated from Service during the Plan Year or must have Separated
from Service in such Plan Year by reason of death, Total and Permanent
Disability or retirement on or after Normal Retirement Age.

TABLE A

ALLOCABLE POINTS

Participant's
Age

--------------------------------------------------------------------------------

  Allocable
Points

--------------------------------------------------------------------------------

  Participant's
Years of
Vesting Service

--------------------------------------------------------------------------------

  Allocable
Points

--------------------------------------------------------------------------------

40-44   1   0-9   1 45-49   2   10-14   2 50-54   3   15-19   3 55-59   4  
20-24   4 60 and up   5   25-29   5         30-34   6         35 and up   7

For purposes of Table A, "Age" is the Participant's age at last birthday on the
applicable Allocation Date. Further, for purposes of Table A, a Participant's
Years of Vesting Service will be equal to his full Years of Vesting Service
completed as of the applicable Allocation Date.

"Allocation Date" means December 31, 2003 and, for the allocation provided under
Subsection (E), December 31, 2004.

(B)In the event the allocation of Retirement Contributions pursuant to
Section 4.5(A) above would result in a discriminatory allocation in violation of
Treasury Regulation 1.401(a)(4)-1(b), or any other applicable tax qualification
requirement, the Benefits Administration Committee shall reduce, in any manner
it determines in its discretion to be equitable, the amount of Retirement
Contributions which would otherwise be allocated to Participants who are Highly
Compensated Employees for such Plan Year, in order that such requirements are
satisfied.

(C)All Retirement Contributions shall be made in cash and invested in accordance
with the provisions of Article 6.

--------------------------------------------------------------------------------

(D)All Retirement Contributions shall be conditioned on their deductibility
under Section 404 of the Code. Retirement Contributions shall be made when
directed by the Board of Directors, but not later than the time prescribed by
law, including extensions, for filing the income tax return of the Employer for
the Employer's taxable year for which such contributions are deductible.

(E)For the Plan Year beginning January 1, 2004, a Retirement Contribution
determined as provided above, reduced, but not below zero, by the amount, if
any, of the Discretionary Profit Sharing Contribution allocated to a
Participant, shall be made to each Participant who satisfies each of the
following conditions: (i) the Participant was a Participant on December 31,
2003, (ii) the Participant remained an Employee continuously from that date
through and including December 31, 2004, and (iii) the Participant was never a
Highly Compensated Employee during that Plan Year.

(F)No Retirement Contribution shall be made for any Plan Year beginning on or
after January 1, 2005.

4.6. Overall Limitation on Annual Additions

Any other provision of this Plan notwithstanding, in no event shall the Annual
Addition allocated to a Participant's Account under the Plan for any Limitation
Year, exceed the lesser of:

(A)one hundred percent (100%) of the Participant's Code section 415 Compensation
for the Limitation Year, or

(B)forty thousand dollars ($40,000) (as adjusted for cost of living under Code
section 415(d)).

(C)The compensation limitation referred to in Paragraph (A) shall not apply to:


(1)           Any contribution for medical benefits (within the meaning of
Section 419A(f)(2) of the Code) after separation from service which is otherwise
treated as an Annual Addition; or

(2)           Any amount otherwise treated as an Annual Addition under
Section 415(l)(1) of the Code.

If, as a result of the allocation of forfeitures, a reasonable error in
estimating a Participant's annual Compensation, a reasonable error in
determining the amount of Tax Deferred Deposits that may be made with respect to
any individual under the limits of Code Section 415, or under other limited
facts and circumstances that the Commissioner finds justifies this method of
allocation, the Annual Addition for a particular Participant would cause the
limitations of Code Section 415 applicable to that Participant for the
Limitation Year to be exceeded, the excess amounts shall not be deemed an Annual
Addition in that Limitation Year and for contributions other than Tax Deferred
Deposits and/or Taxed Deposits, such contributions shall be withheld or taken
from a Participant's Account and held in a suspense account to be used to reduce
future contributions for the Participant (or, if the Participant ceases to be an
Employee, for remaining active Participants) in succeeding Limitation Years, as
necessary, and, for Tax Deferred Deposits and/or Taxed Deposits, such Deposits
(together with allocable income) shall be distributed to the Participant.

4.7. Special Rules

(A)Participation in another Defined Contribution Plan

The limitation of Section 4.6 with respect to any Participant who at any time
has participated in any other qualified defined contribution plan maintained by
the Employer shall apply as if the total contributions allocated under all such
defined

--------------------------------------------------------------------------------

contribution plans in which the Participant has participated were allocated
under one plan.

(B)Notwithstanding any provisions of the Plan to the contrary, Sections 4.6 and
4.7 shall be construed in a manner which is consistent with Section 415 of the
Code (which, to the extent necessary, is hereby incorporated herein) and rulings
and regulations issued thereunder.

4.8. Definitions

For purposes of Section 4.6, the following definitions shall apply:

(A)"Annual Addition" shall mean the amount allocated to a Participant's Account
during the Limitation Year that constitutes:


(1)           Tax Deferred Deposits,

(2)           Taxed Deposits,

(3)           Employer Matching Contributions,

(4)           Retirement Contributions,

(5)           Discretionary Profit Sharing Contributions,

(6)           forfeitures (if any), and

(7)           amounts described in Section 415(l)(1) and 419A(d)(2) of the Code.

(B)"Limitation Year" shall mean the Plan Year.

4.9. Timing of Employer Contributions

The Employer shall forward Employer Matching Contributions made pursuant to
Section 4.1(A), Retirement Contributions made pursuant to Section 4.5, and
Discretionary Profit Sharing Contributions made pursuant to Section 4.10 to the
Trustee for investment in the Trust Fund at such times as the Employer shall
determine, but not later than the time prescribed by law, including extensions,
for filing the income tax return of the Employer for the Employer's taxable year
for which such contributions are deductible.

4.10. Discretionary Profit Sharing Contributions

The Board of Directors may, in its sole discretion, authorize a supplemental
contribution to be made by each Employer on behalf of its Employees who are
eligible to share in such contribution, as hereinafter provided. The
Contribution shall be referred to as a Discretionary Profit Sharing Contribution
and shall be allocated to each Participant who has not Separated from Service on
or before the last day of the Plan Year with respect to which the Discretionary
Profit Sharing Contribution is declared or who had Separated from Service in
such Plan Year by reason of death, Total and Permanent Disability or retirement
on or after Normal Retirement Age. The Board of Directors shall normally
determine the amount of the Discretionary Profit Sharing Contribution, if any,
after it has reviewed the Company's financial performance for the Plan Year; and
Participants shall be informed of the amount of the contribution soon
thereafter. The Discretionary Profit Sharing Contribution shall be a specified
percentage of Participant's Compensation, may be integrated with Social Security
to the extent permitted under 401(l), and shall satisfy all applicable
requirements of the Code.

11.Section 6.4(4) shall be amended by replacing the term "Trustee" with the
"General Counsel of the Company" as the fiduciary responsible for insuring
confidentiality of voting instructions.

12.Section 8.2 of the Plan shall be amended to read as follows:

--------------------------------------------------------------------------------



8.2. Vesting in Company Account

Employer Matching Contributions made with respect to periods after January 1,
2004, shall be nonforfeitable. Subject to Section 8.3, a Participant shall have
a vested and nonforfeitable right in his Company Account attributable to
Employer Matching Contributions made with respect to periods prior to January 1,
2004, and any earnings or losses attributable thereto, in accordance with the
following schedule:

Years of Vesting Service


--------------------------------------------------------------------------------

  Percentage Vested

--------------------------------------------------------------------------------

  Less than 1   0 % 1 but less than 2   20 % 2 but less than 3   40 % 3 but less
than 4   60 % 4 but less than 5   80 % 5 or more   100 %

A Participant whose employment is terminated prior to attainment of his Normal
Retirement Age (and for any reason other than death or Total and Permanent
Disability), shall have a vested and nonforfeitable right in his Company Account
attributable to Retirement Contributions and Discretionary Profit Sharing
Contributions, and any earnings or losses attributable thereto, in accordance
with the following schedule:

Years of Vesting Service


--------------------------------------------------------------------------------

  Percentage Vested

--------------------------------------------------------------------------------

  Less than 5   0 % 5 or more   100 %

Notwithstanding the foregoing, a Participant who participated in the World
Financial Network Plan and whose Retirement Account under such plan was
transferred to this Plan shall have a nonforfeitable interest in his World
Financial Network Plan Retirement Account determined in accordance with the
following schedule if it would result in a larger nonforfeitable interest than
under the foregoing schedule:

Years of Vesting Service


--------------------------------------------------------------------------------

  Percentage Vested

--------------------------------------------------------------------------------

  Less than 3   0 % 3   20 % 4   40 % 5   100 %

Any amount remaining in a Participant's Company Account after his nonforfeitable
percentage is determined upon his Separation from Service shall be forfeited by
him as provided in Section 8.5. The forfeited amounts shall be held in the
Forfeiture Account subject to Section 8.8.

13.Section 10.3 shall be amended by revising the second paragraph thereof to
read as follows:

A withdrawal hereunder shall be made from sources in the Account in the order
determined by the Benefits Administration Committee.

14.Section 10.4 shall be amended by revising the second sentence thereof as
follows:

Such withdrawal may be made from any vested portion in the Participant's
Account, other than (1) earnings on Tax Deposits and (2) Employer Matching
Contributions made with respect to periods after January 1, 2004 and in the
order determined by the Benefits Administration Committee.

--------------------------------------------------------------------------------

15.Article 11 of the Plan shall be revised in its entirety to read as follows:

The Benefits Administration Committee may, in its discretion, establish a
program under the Plan to provide loans to Participants (the "Loan Program"). If
so established, the Loan Program shall be embodied in a separate written
document that is incorporated by reference into the Plan. The Loan Program shall
be administered in a uniform and discretionary manner with respect to all
similarly situated Participants.

        IN WITNESS WHEREOF, this amendment has been executed on this 12th day of
December, 2003, but effective as provided above.

    ADS ALLIANCE DATA SYSTEMS, INC.
 
 
By:
 
/s/  DWAYNE H. TUCKER      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.34



SIXTH AMENDMENT TO THE ALLIANCE DATA SYSTEMS 401(K) AND RETIREMENT SAVINGS PLAN
(amended and restated as of January 1, 2001)
